DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered because a copy of non-patent literature publication, “http://hk-manuals.s3.amazonaws.com/files/Armorer/Misc/Fluted_and_Ann ularGroovedChambersin_Firearms.pdf,” was not provided. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 12 of Page 9, Paragraph 1, Line 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 3 in Fig. 1 and Items 16, 42 in Fig. 3, 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” in Fig. 3 has been used to designate both an axis and a partial magnified view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Wilson (US 20160161203 A1).
Regarding Claim 1 Wilson discloses a gun muzzle sound suppressor (50, Fig. 13) comprising: 
(a) a plurality of bells arranged in a series along a longitudinal axis (Baffles 54-60 have a bell shape, Fig. 13), the plurality of bells comprising a breachward-most bell (Baffle 60) and at least a second bell (Baffles 54-59, Fig. 13), wherein each bell among the plurality of bells has a breachward throat (Narrowest end of baffles 54-60, Fig. 13) and a muzzleward mouth (Broadest end of baffles 54-60, Fig. 13), wherein the breachward throat of the at least second bell extends into the breachward-most bell's muzzleward mouth (See Fig. 13), wherein each bell among the plurality of bells has a circumferentially extending wall (Bell shaped baffles extend to the wall of the suppressor, See Figs. 50-51, 56, 59) forming a geometric shape selected from the group consisting of obverted ellipsoid surfaces, obverted paraboloid surfaces, and hyperboloid surfaces (Baffles 54-60 create a part of a two-sheeted hyperboloid and an obverted elliptic paraboloid surface, a cone-like shape  See Fig. 13 ), and wherein the circumferentially extending wall of the at least second bell is substantially conic (Baffles 54-60 have a conic shape, Fig. 13); and 
(b) a first cylindrical housing (Side wall 2, Assumed to be within continuous side wall 51, Fig. 13), the plurality of bells (Baffles 54-59, Fig. 13) being mounted within the first cylindrical housing (Bell shaped baffles 54-60 are contained within the housing, Fig. 13).
Regarding Claim 2, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13) of Claim 1 wherein the plurality of bells further comprise a plurality of third bells (Baffles 54-58, Fig. 13), each bell among the plurality of third bells being positioned muzzlewardly from the at least second bell, wherein said each bell is configured substantially identically (Baffles 56-58 are identical to 59, Fig. 13) with the at least second bell (Baffles 59, Fig. 13).
Regarding Claim 3, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13) of Claim 2 wherein the first cylindrical housing (Side wall 2, Assumed to be within continuous side wall 51, Fig. 13) is segmented (Segmented by baffles 54-60, Fig. 13), and wherein each bell among the plurality of bells is fixedly attached to or formed wholly with one of the first cylindrical housing's segments (Baffles 54-60 have a bell shape and are “integral to an inner surface of the side wall 2b” of the cylindrical housing 2, See Para. 0307, Fig. 13).
Regarding Claim 4, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13; 80, Fig. 14B) of Claim 3 comprising a second cylindrical housing positioned radially outwardly (Continuous side wall 51, first end wall 52, and second end wall 53 define a cylinder housing, Fig. 13; continuous side wall 51, first end wall 3, and second end wall 4 define a cylinder housing, Fig. 14B) from the first cylindrical housing (As shown highlighted area in Annotated Figure 14B, Wilson), and further comprising a gas flow annulus between the first and second cylindrical housings (First housing is concentrically aligned with the second cylindrical housing, which inherently has an annulus as the spacing between said housings. Fins 61-67 are oriented to slow down the expansion of gas flow, See Para. 0312, Fig. 13 and 14B).

    PNG
    media_image1.png
    399
    818
    media_image1.png
    Greyscale

Annotated Figure 14B, Wilson
Regarding Claim 5, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13; 80, Fig. 14B) of Claim 4 further comprising a multiplicity of baffles (Fins 61-67, Fig. 13 and Fig 14B) within the gas flow annulus (Spacing between continuous side wall 51 and highlighted area in Annotated Figure 14B, Wilson).
Regarding Claim 6, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13) of Claim 5 wherein each baffle among the multiplicity of baffles (Fins 61-67, Fig. 13) extends helically about the longitudinal axis (Fins 61-67 spiral the length of the suppressor 50, Fig. 13).
Regarding Claim 7, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13) of Claim 6 wherein each baffle among the multiplicity of baffles (Fins 61-67, Fig. 13) is formed wholly with one of the first cylindrical housing's segments (Fins 61-67 are integrally formed into the inner surface 2b of side wall 2, See Para. 0310, Fig. 13).
Regarding Claim 8, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13) of Claim 7 wherein the second cylindrical housing (Continuous side wall 51, first end wall 52, and second end wall 53 define a cylinder housing, Fig. 13) has a helically threaded (Screw thread 10, Fig. 13) breachward end (Aperture 5, Fig. 13), and further comprising a helically threaded gun muzzle adapter received within said end (Screw thread 10 helically connects to the end of a gun barrel, See Para. 0288, Fig. 13).
Regarding Claim 10, Wilson further discloses a gun muzzle sound suppressor (50, Fig. 13) comprising: 
(a) a plurality of bells arranged in a series along a longitudinal axis (Baffles 54-60 have a bell shape, Fig. 13), the plurality of bells comprising a breachward-most bell (Baffle 60) and at least a second bell (Baffles 54-59, Fig. 13), wherein each bell among the plurality of bells has a breachward throat (Narrowest end of baffles 54-60, Fig. 13) and a muzzleward mouth (Broadest end of baffles 54-60, Fig. 13), wherein the breachward throat of the at least second bell extends into the breachward-most bell's muzzleward mouth (See Fig. 13), wherein each bell among the plurality of bells has a circumferentially extending wall (Bell shaped baffles extend to the wall of the suppressor, See Figs. 50-51, 56, 59), wherein the circumferentially extending wall of the breachward-most bell (Leftmost baffle, See Figs. 48-52) is radially inwardly (Narrowest end of leftmost baffles, See Figs. 48-52) and muzzlewardly bowed (Broadest end of leftmost baffles, See Figs. 48-52), and wherein the circumferentially extending wall of the at least second bell is substantially conic (Baffles 54-60 have a conic shape, Fig. 13); and 
(b) a first cylindrical housing (Side wall 2, Assumed to be within continuous side wall 51, Fig. 13), the plurality of bells (Baffles 54-59, Fig. 13) being mounted within the first cylindrical housing (Bell shaped baffles 54-60 are contained within the housing, Fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20160161203 A1) in view of Barrett (US 20180299223 A1).
Regarding Claim 9, Wilson further discloses the gun muzzle sound suppressor (50, Fig. 13) of Claim 8 but fails to disclose wherein the second cylindrical housing (Continuous side wall 51, first end wall 52, and second end wall 53 define a cylinder housing, Fig. 13) has a helically threaded muzzleward end, and further comprising a helically threaded blast choking ring received within said end.
However, Barrett discloses the second cylindrical housing has a helically threaded (External threads 33a-33b, Fig. 8) muzzleward end (Distal end 23, Fig. 8), and further comprising a helically threaded blast choking ring (Distal end cap 28, Fig. 8-13) received within said end (Distal end 23, Fig. 8). Wilson and Barrett are in similar fields of gun silencers. Modifying Wilson with the teachings of Barrett would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second cylindrical housing to have a helically threaded muzzleward end and a helically threaded blast choking ring within said end to extend use of the silencer by allowing interchangeable and replaceable blast choking rings, for example to change the bore size to match the caliber of the firearm or change the length of the silencer. 
Regarding Claim 11, Wilson modified by Barrett further discloses the gun muzzle sound suppressor (50, Fig. 13) of Claim 10 wherein the circumferentially extending wall of the breachward-most bell (Barrett: Leftmost baffle, See Figs. 48-52) has a length extending radially outwardly and muzzlewardly from said bell's throat, wherein said wall's radially inward (Barrett: Narrowest end of leftmost baffles, See Figs. 48-52) and muzzleward bow (Broadest end of leftmost baffles, See Figs. 48-52) has a depth (D in Annotated Figure 7B, Barrett), and wherein said length (L in Annotated Figure 7B, Barrett).
Although Wilson modified by Barrett does not explicitly state that length L is between six and twelve times greater than said depth D, length L appears to be approximately eight times greater than depth D and is within the range of 6-12 times greater than said depth in Annotated Figure 7B, Barrett. It would have been an obvious design choice to for length to be between six and twelve times greater than said depth, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image2.png
    823
    1201
    media_image2.png
    Greyscale
Annotated Figure 7B, Barrett
Regarding Claim 12, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13) of Claim 11 wherein the plurality of bells further comprise a plurality of third bells (Baffles 54-58, Fig. 13), each bell among the plurality of third bells being positioned muzzlewardly from the at least second bell, wherein each bell is configured substantially identically (Baffles 56-58 are identical to 59, Fig. 13) with the at least second bell (Baffle 59, Fig. 13).
Regarding Claim 13, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13) of Claim 12 wherein the first cylindrical housing (Side wall 2, Assumed to be within continuous side wall 51, Fig. 13) is segmented (Segmented by baffles 54-60, Fig. 13), and wherein each bell among the plurality of bells is fixedly attached to or formed wholly with one of the first cylindrical housing's segments (Baffles 54-60 have a bell shape and are “integral to an inner surface of the side wall 2b” of the cylindrical housing 2, See Para. 0307, Fig. 13).
Regarding Claim 14, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13; 80, Fig. 14B) of Claim 13 comprising a second cylindrical housing positioned radially outwardly (Continuous side wall 51, first end wall 52, and second end wall 53 define a cylinder housing, Fig. 13; continuous side wall 51, first end wall 3, and second end wall 4 define a cylinder housing, Fig. 14B) from the first cylindrical housing (As shown highlighted area in Annotated Figure 14B, Wilson), and further comprising gas flow annulus between the first and second cylindrical housings (First housing is concentrically aligned with the second cylindrical housing, which inherently has an annulus as the spacing between said housings. Fins 61-67 are oriented to slow down the expansion of gas flow, See Para. 0312, Fig. 13 and 14B).
Regarding Claim 15 Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13; 80, Fig. 14B) of Claim 14 further comprising and multiplicity of baffles (Fins 61-67, Fig. 13 and Fig 14B) within the gas flow annulus (Spacing between continuous side wall 51 and highlighted area in Annotated Figure 14B, Wilson).
Regarding Claim 16, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13) of Claim 15 wherein each baffle among the multiplicity of baffles (Fins 61-67, Fig. 13) extends helically about the longitudinal axis (Fins 61-67 spiral the length of the suppressor 50, Fig. 13).
Regarding Claim 17, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13) of Claim 16 wherein each baffle among the multiplicity of baffles (Fins 61-67, Fig. 13) is formed wholly with one of the first cylindrical housing's segments (Fins 61-67 are integrally formed into the inner surface 2b of side wall 2, See Para. 0310, Fig. 13).
Regarding Claim 18, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13) of Claim 17 wherein the second cylindrical housing (Continuous side wall 51, first end wall 52, and second end wall 53 define a cylinder housing, Fig. 13) has a helically threaded (Screw thread 10, Fig. 13) breachward end (Aperture 5, Fig. 13), and further comprising a helically threaded gun muzzle adapter received within said end (Screw thread 10 helically connects to the end of a gun barrel, See Para. 0288, Fig. 13).
Regarding Claim 19, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13) of Claim 18 wherein the second cylindrical housing (Continuous side wall 51, first end wall 52, and second end wall 53 define a cylinder housing, Fig. 13) has a helically threaded (Barrett: External threads 33a-33b, Fig. 8) muzzleward end (Barrett: Distal end 23, Fig. 8), and further comprising a helically threaded blast choking ring (Barrett: Distal end cap 28, Fig. 8-13) received within said end (Barrett: Distal end 23, Fig. 8).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20160161203 A1) in view of Barrett (US 20180299223 A1) and in further view of Larue (US 20120152649 A1).
Regarding Claim 20, Wilson modified by Barrett teaches the gun muzzle sound suppressor (50, Fig. 13) of Claim 10, but fails to teach the suppressor further comprising a multiplicity of circumferentially extending knurls, each such knurl extending radially outwardly and breachwardly from one of the bells. 
However, Larue discloses a multiplicity of circumferentially extending knurls (External conical surfaces 37 and 39 have grooves, ridges, or may be a circular configuration. Para. 0029, Lines 1-6, Fig. 2), each such knurl extending radially outwardly and breachwardly from one of the bells (All external conical surfaces 37 and 39 of all baffle partitions 43 have grooves, ridges or circular configurations, Fig. 2). Wilson, Barrett, and Larue are in similar fields of gun silencers. Further modifying Wilson in view of Barrett with the teachings of Larue would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a multiplicity of circumferentially extending knurls, each such knurl extending radially outwardly and breachwardly from one of the bells because the external rough surface area of the bells, by way of knurls, diffuses and softens gas flow through the silencer causing a reduction in noise (Larue: Para 0029, Lines 7-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell (US 20190145727 A1) teaches a gun barrel sound suppressor with a circumferentially extending “U” channel in a cone shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B OLSON whose telephone number is (571)272-3041. The examiner can normally be reached Monday - Friday, 8:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER B. OLSON/Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837